Citation Nr: 9919652	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-14 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1983 to February 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  




The RO denied service connection for residuals of ankle 
sprains in the September 1996 rating decision.  In his 
November 1996 notice of disagreement and his April 1997 
substantive appeal, the veteran clarified that he was 
claiming service connection for fallen arches and not 
claiming service connection for ankle sprains.  In May 1998, 
the RO denied service connection for fallen arches.  The RO 
notified the veteran of that decision by letter dated May 28, 
1998; the veteran did not appeal.  


FINDING OF FACT

The veteran has not presented or identified competent 
evidence of a current low back disability.  


CONCLUSION OF LAW

The claim for service connection for a low back disability is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran seeks service connection for a chronic low back 
disability.  He contends that he injured his back in a motor 
vehicle accident during active service and he has had chronic 
low back problems since that time.  






Service medical records show that the veteran was seen on 
numerous occasions from December 1990 to September 1991 with 
complaints of intermittent low back pain secondary to a motor 
vehicle accident.  An x-ray of the lumbosacral spine in 
December 1990 showed a normal lumbosacral spine.  The 
assessments during that time were low back strain and 
mechanical low back pain.  After a follow-up examination in 
September 1991, the veteran did not return for further 
treatment.  

The veteran underwent a flight physical in September 1993.  
The report of physical examination shows that the spine and 
musculoskeletal system was normal at that time.  In the 
report of medical history, the veteran specifically denied 
recurrent back pain.  The remaining service medical records 
show no further complaint, treatment, or medical diagnosis of 
low back symptoms.  

The veteran filed his application for service connection for 
low back pain in March 1996, but he did not list any post-
service medical treatment.  

The veteran underwent a VA general medical examination in May 
1996, but there was no complaint or medical diagnosis of a 
chronic low back disorder.  

The veteran underwent a VA joints examination in January 
1998, but there was no complaint or medical diagnosis of a 
chronic low back disorder.  

The evidence shows the RO scheduled a VA spine examination in 
July 1998.  The evidence also shows that the veteran refused 
to undergo the examination at that location.  

The veteran has not submitted or identified post-service 
medical records referable to a current low back disability.  




Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).

Analysis

In this case, the veteran is claiming service connection for 
a chronic low back disability.  The service medical records 
show periodic complaints and treatment for intermittent low 
back pain from December 1990 to September 1991 secondary to a 
motor vehicle accident, but they do not show further 
complaints or treatment after September 1991.  In addition, 
an x-ray of the lumbosacral spine in December 1990 showed a 
normal lumbosacral spine.  The September 1993 physical 
examination shows that the spine and musculoskeletal system 
was normal at that time, and the veteran specifically denied 
recurrent back pain in the report of medical history.  The 
service medical records do not establish that the veteran 
sustained a chronic low back injury during active service.  

The veteran argues that he has continued to experience low 
back pain since the in-service injury.  His statements could 
possibly be read as reporting a continuity of symptomatology 
since service.  However, a competent medical opinion would 
still be necessary to link that continuity of symptomatology 
to a specific current low back disorder.  Clyburn v. West, 12 
Vet. App. 296 (1999).  Such evidence is lacking in this case.  

More importantly, the veteran has not has not presented or 
identified competent evidence of a current low back 
disability.  The Court has held that Congress specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For these reasons, the Board finds that in the absence of 
competent evidence of a current disability or a nexus between 
a current disability and service, the claim for service 
connection for a low back disability is not well grounded.  












ORDER

Service connection for a low back disability is denied.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 

